DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-5 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected electron-acceptor unit, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2021.
In the reply filed 08/26/2021, Applicant elected wherein Ar of the instant Chemical Formula 1 is represented by an electron-donor unit and further indicated that claims 1-2, 4-8, and 10-12 read on the elected species. However, claim 4 is directed to a compound represented by Chemical Formula 3-1, wherein Ar is represented by
    PNG
    media_image1.png
    86
    148
    media_image1.png
    Greyscale
. Additionally, claim 5 is directed to a compound represented by Chemical Formula 3-2 or Chemical Formula 3-3, wherein in both formulas Ar is represented by
    PNG
    media_image2.png
    86
    151
    media_image2.png
    Greyscale
. The above Ar groups read on the Chemical Formulas 2-10 and 2-11 of claim 3, respectively, which are electron-acceptor units. For this reason, claims 4-5 and their dependent claims 10-11 are additionally withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. US 2017/0271601 A1 (“Aspuru”).
Regarding claims 1-2 and 6, Aspuru teaches molecules for use in organic light emitting diodes (abstract), represented by formulas (I) through (X), wherein formula (III) has the structure of 
    PNG
    media_image3.png
    52
    58
    media_image3.png
    Greyscale
and formula (VII) has the structure of 
    PNG
    media_image4.png
    66
    140
    media_image4.png
    Greyscale
  (¶ [0007]). 
Aspuru fails to teach specific examples of formula (VII). However, Aspuru does teach specific examples of formula (III) including Compound No. 2 
    PNG
    media_image5.png
    78
    159
    media_image5.png
    Greyscale
, wherein A is 
    PNG
    media_image6.png
    104
    157
    media_image6.png
    Greyscale
, specifically
    PNG
    media_image5.png
    78
    159
    media_image5.png
    Greyscale
 (¶ [0007]) and pg. 10). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the A group from Compound No. 2 in the formula (VII), because it would have been choosing a specific A, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the organic light emitting diode of Aspuru and possessing the benefits taught by Aspuru.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula (VII) having the benefits taught by Aspuru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified molecule has the following structure: 
    PNG
    media_image7.png
    226
    340
    media_image7.png
    Greyscale
.
Aspuru fails to teach a compound as above wherein the oxygen atoms are selenium atoms. However, Aspuru does teach A may be represented by 
    PNG
    media_image8.png
    103
    163
    media_image8.png
    Greyscale
, wherein X may be O or Se (¶ [0007]-[0008]). Aspuru additionally teaches the compound of formulas (I) through (X) comprise at least one atom selected from Si, Se, Ge, Sn, P, or As (¶ [0007]). Therefore, given the general formula and teachings of Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the oxygen atoms of the above compound 
Per claim 1, the modified compound of Aspuru has the following structure: 
    PNG
    media_image9.png
    223
    336
    media_image9.png
    Greyscale
which reads on the claimed Chemical Formula 1 wherein:
Ar represents an electron-donor unit;
L represents C6H4, wherein n is 1; and
R1 to R8 each independently represent hydrogen.
Aspuru appears silent with respect to the compound having a phosphorescent characteristic at room temperature. The instant specification recites that a compound represented by the claimed Chemical Formula 1 is a compound with a phosphorescent characteristic at room temperature (instant ¶ [0009]) and Chemical Formula 3-6 is a specific example of a compound that is represented by Chemical Formula 1 (instant ¶ [0038] and [0041]).  Since Aspuru teaches Chemical Formula 3-6, the same structure as disclosed by the Applicant, the phosphorescent characteristic at room temperature is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or 
Per claim 2, the electron-donor unit is represented by the claimed Chemical Formula 1-29 
    PNG
    media_image10.png
    90
    134
    media_image10.png
    Greyscale
.
Per claim 6, the modified compound of Aspuru reads on the claimed Chemical Formula 3-6 
    PNG
    media_image11.png
    163
    300
    media_image11.png
    Greyscale
.
Claims 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. US 2017/0271601 A1 (“Aspuru”) as applied to claims 1-2 and 6 above, and further in view of Organic Light Emitting Diode (OLED) lighting, Konica Minolta, May 27, 2016, obtained from Wayback Machine (“Konica Minolta”).
Regarding claims 7-8 and 12, Aspuru teaches the organic light-emitting diode of claims 1-2 and 6, as described above. Aspuru fails to specifically teach an organic light-emitting diode comprising the modified compound as described above with respect to claims 1-2 and 6. However, Aspuru does teach the organic light-emitting device comprises a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode, wherein the organic layer comprises at least one light-emitting molecule represented by a structural formula (I) to (X) (¶ [0009]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound of Aspuru in the organic light-emitting diode.
Aspuru is silent as to the organic layer further comprising a host.
Konica Minolta teaches that to emit light, OLEDs require not only light-emitting materials (dopants) but also host materials for transferring electrons and holes to light-emitting materials (middle of page 2). Konica Minolta teaches trace amounts of the light-emitting material (dopants) are contained in the host material. Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to contain trace amounts of the modified compound of Aspuru in a host material, based on the teaching of Konica Minolta.  The motivation for doing so would have been to provide the ability to transfer electrons and holes to the modified compound of Aspuru, as taught by Konica Minolta. 
As trace amounts of the modified compound of Aspuru are contained within the host material, the modified compound of Aspuru reads on the claimed dopant.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                         
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786